Citation Nr: 1710005	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  13-19 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than July 19, 2011, for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for tinnitus, effective July 19, 2011.  Jurisdiction over the present matter has since been transferred to the RO in Atlanta, Georgia.  In March 2016, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2015).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the Veteran's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the Veteran, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.



FINDING OF FACT

The record shows that the Veteran first communicated in writing his desire to file a claim for service connection for a hearing disability, to include tinnitus, on July 19, 2011.


CONCLUSION OF LAW

An effective date earlier than July 19, 2011, for the grant of service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2015); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The resolution of the claim for an earlier effective date for the grant of service connection is based upon the application of the law to undisputed facts.  Consequently, no discussion of VA's duties to notify and assist is necessary in this regard.  See Mason v. Principi, 16 Vet. App. 129 (2002).

II.  Merits of the Claim

Generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2015); 38 C.F.R. § 3.400 (2016).  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit.  Additionally, 38 U.S.C. § 5101(a) provides that "[a] specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual."  See also 38 C.F.R. § 3.151(a) (2016).  In McTighe v. Brown, 7 Vet. App. 29 (1994), the Court of Appeals for Veterans Claims remarked that 38 U.S.C.A. § 5110 and 38 U.S.C.A. § 5101clearly establish that an application must be filed.

For VA compensation purposes, a "claim" is defined as "a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary."  38 C.F.R. § 3.1(p) (2016).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2016).  It must "identify the benefit sought."  Id.  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an applications or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Thus, the effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).

Here, the Veteran asserts that he is entitled to an earlier effective for the grant of service connection for tinnitus.  During his March 2016 Board hearing, he asserted that he desired to file a claim for a 1973 in-service ear injury prior to leaving service, but he was informed that he could not file a claim during service.  He also testified that he was not aware that he could file a claim for compensation benefits following service, but filed a claim with VA in 2011 as soon as he discovered that he could.  The Veteran seeks an effective date in the 1990s, which dates back to a period where he incurred significant out-of-pocket medical expenses to treat residuals of his in-service ear injury.

The record reflects that VA received a claim for service connection for a hearing loss disability on July 19, 2011.  In September 2011, the Veteran amended this claim to include a claim for service connection for tinnitus.

Accordingly, the Board finds that there is no basis upon which to assign an effective earlier than July 19, 2011, for the grant of service connection for tinnitus, which is the Veteran first communicated in writing his desire to file a claim for service connection for a hearing disability.  The preponderance of the evidence is against this earlier effective date claim, and there is no doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to July 19, 2011, for the grant of service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


